Case 1:19-cr-00109-NT Document5 Filed 06/12/19 Pageiofi PagelD#: 8

‘1GQ- 02-001 04-NT-

SECRET |

 

 

 

 

 

 

 

INDICTMENT SYNOPSIS US DISTRIG] COURT
DISTRICT OF MAINE
BANGOR
Name: Robert Holland ee ee
JUN 1 2 2019
Pa mony My PP CHRISTA K. BERRY, CLERK
(City & State Only) By
Year of Birth and Age: 1980 - 39 RERUTY ELE
Violations: Count 1: Conspiracy to Commit Hobbs Act Robbery, in
violation of 18 U.S.C. § 1951(a). (Class C Felony)
Penalties: Count 1: Imprisonment of not more than 20 years (18

U.S.C. § 1951(a)); a fine not to exceed $250,000 (18
U.S.C. § 3571(b)(3)), or both.

 

‘Supervised Release:

Count 1: Not more than 3. years (18 U.S.C. §
3583(b)(2))

 

Maximum Term of Imprisonment for
Violation of Supervised Release:

Count 1: Not more than two years. 18 U.S.C. §
3583(e)(3).

 

Maximum Add’! Term of Supervised
Release for Violation of Supervised
Release:

 

Count 1: Three years less any term of imprisonment
imposed upon revocation of supervised release. 18
U.S.C. § 3583(h).

 

Defendant’s Attorney:

TBA

 

Primary Investigative Agency and Case
Agent Name:

DEA / Rochefort

 

Detention Status:

Warrant to issue; To be arrested

 

 

 

 

 

 

 

 

 

 

Foreign National: | No

Foreign Consular Notification Provided: | N/A

County: | Franklin 7

AUSA: Casey

Guidelines apply? Y/N Y —_
' Victim Case: Y

Corporate Victims Owed Restitution? N

Assessments:

$100 per count

 

 

 
